EXHIBIT 10.70


 
SPLIT DOLLAR INSURANCE AGREEMENT


THIS AGREEMENT is entered into this 14th day December, 1989, by and between
REPUBLIC SAVINGS BANK, F.S.B., a Federally Chartered Savings Bank, Benton,
Kentucky (hereinafter called "Employer"), and CITIZENS FIDELITY BANK AND TRUST
COMPANY AS TRUSTEE OF THE BERNARD TRAGER IRREVOCABLE TRUST (hereinafter
"Trust").
 
WHEREAS, BERNARD TRAGER (hereinafter "Employee") is a valued Employee of
Employer and Employer wishes to retain him in its employ, and
 
WHEREAS, Employer, as an inducement to such continued employment, wishes to
assist Employee with his personal life insurance program.
 
NOW, THEREFORE, Employer and Employee agree as follows:
 
1.   The life insurance policies (hereinafter "Policies") related to this
Agreement are shown on attached Schedule A and are issued by various insurance
companies (hereinafter "Insurers") on the joint lives of the Employee and his
spouse.
 
2.   The Trust will be the owner of the Policies, and may exercise all ownership
rights granted to the owner thereof by the terms of the Policies except as
herein provided. Notwithstanding any other provision hereof or of any form of
assignment executed by the Trustee of the Trust in connection herewith, it is
the express intention of the parties hereto to hereby reserve to Trust all
rights in and to the Policies granted to the Owner thereof by the terms thereof,
including but not limited to, the right to change the beneficiary of that
portion of the proceeds to which the Trust is entitled under paragraph 7 herein,
and the right to exercise the settlement options.Specifically, the Employer
shall not have nor exercise any right in and to the Policies which could, in any
way, endanger, defeat or impair any of the rights of the Trust, in the Policies,
including the right to collect the proceeds of the Policies in excess of the
amount due the Employer therefrom, as provided herein and in the Policies. The
only rights in and to the Policies granted to the Employer herein shall be
limited to its security interest in and to the cash value of the Policies, as
defined therein, and a portion of the death benefit thereof, as hereinafter
provided. The Employer shall not assign any of its rights in the Policies to
anyone other than the Trust, provided, however, if the Employee shall transfer
its rights to the Policies, then the Employer shall not assign any of its rights
in the Policies to anyone other than transferees of the Trust.
 
3.     Each premium on the Policies shall be paid by the Employer as it becomes
due. At the time of such premium payment by Employer, the Employee or his
transferee shall pay to the Employer an amount equal to the excess, if any, of
the premium over the increase in the cash value of the Policies from the due
date of such premium to the end of the premium payment period. The difference
between the total premium and the amount paid by the Employee or his transferee
shall be an advance by the Employer to the Employee or his transferee, which
shall be repaid to the Employer herein provided.
 
 
 

--------------------------------------------------------------------------------

 
 
4.     To secure repayment of the charges provided for in paragraph 3 above, the
Trust has contemporaneously granted a security interest in the Policies to the
Employer as collateral, under the form of a Security Agreement attached hereto
as Exhibit B, which Security Agreement gives the Employer the limited power to
enforce its right to be repaid its advances to the Trust hereunder by realizing
on the cash value of the Policies, as therein defined, and on a portion of the
death benefit thereof. The interest of the Employer in and to the Policies shall
be specifically limited to the following rights in and to the cash value thereof
and a portion of the death benefit thereof:
 
(a)   The right to be repaid its advances to the extent of the cash surrender
value of the Policies, in the event the Policies are surrendered or cancelled by
the Trust, as provided in paragraph 6 below;
 
(b)   The right to recover the total amount of its advances reduced by any
indebtedness against the Policies upon the death of the Employee and his spouse,
as provided in paragraph 7 below; and
 
(c)   The right to be repaid its advances to the extent of the cash surrender
value of the Policies, or to receive ownership of the Policies, in the event of
the termination of this Agreement, as provided in paragraphs 9 and 10 below.
 
5.     Policy dividends shall be applied to reduce premiums.
 
6.   The Trust shall have the sole right to surrender or cancel the Policies and
receive the surrender value thereof. In the event of such surrender or
cancellation, the Employer shall be entitled to receive a portion of the cash
surrender value equal to the total amount of its advances less any indebtedness
against the Policy (including interest). The balance of the cash surrender
value, if any, shall belong to the Trust. It is agreed that the entire amount of
the cash surrender value of the Policies shall be payable to the Trust who shall
thereupon promptly remit to the Employer the amount to which the Employer is
entitled as provided above. It is the purpose of this provision to specifically
provide that the sole and exclusive right to surrender or cancel the Policies is
vested in the Trust; and that the Employer shall have no right to cancel or
surrender the Policies.
 
7.   Upon the death of the Employee and his spouse, the Employer shall be
entitled to receive a portion of the death benefit provided under the Policies
equal to the total amount of its advances, reduced by any indebtedness against
the Policies existing at the death of the Employee and his spouse (including any
interest due on any such indebtedness). The balance of the death benefit
provided under the Policies, if any, shall be paid directly to the beneficiary
or beneficiaries designated by the Trust, in the manner and in the amount
provided by the beneficiary designation provision endorsed on the Policy. The
beneficiary designation provision of the Policies shall comply with the
provisions of this section.
 
 
 

--------------------------------------------------------------------------------

 
 
8.   This Agreement may be terminated, subject to the provisions of paragraphs 9
and 10 below, by either party hereto with or without the consent of the other
party by giving notice in writing to the other party. In the event that the
Employee or his designee, shall fail to pay that portion of each premium payment
required under paragraph 3 above, or in the event of the termination of
Employee's employment with Employer for any reason whatsoever other than the
Employee's death, this Agreement shall terminate automatically, subject to the
provisions of paragraph 9 and 10 below.
 
9.   In the event of termination of this Agreement as provided in paragraph 8
above, the Trust shall have the right to repay to the Employer within 60 days of
the date of termination, a portion of the cash surrender value of the Policies
equal to the total amount of its advances less any indebtedness against the
Policies (including interest on such indebtedness). Upon receipt of such amount,
the Employer shall execute an appropriate instrument of release of the Security
Agreement of the Policies to it hereunder. The balance of the cash surrender
value, if any, shall belong to the Trust.
 
10.   In the event the Trust shall transfer all of his interest in the Policies
to a transferee, then all of the Trust's interest in the Policy and in this
Agreement shall be vested in its transferee, who shall be substituted as a party
hereunder, and the Trust shall have no further interest in the Policies in this
Agreement.
 
11.   The Insurers shall be bound only by the provisions of and endorsements on
the Policies, and any payments made or action taken by it in accordance
therewith shall fully discharge notice of, the provisions of this Agreement.
 
12.   This Split Dollar Agreement may not be cancelled, amended, altered or
modified, except by a written instrument signed by all of the parties hereto.
 
13.   Any notice, consent or demand required or permitted to be given under the
provisions of this Split Dollar Agreement by one party to another shall be in
writing, shall be signed by the party giving or making the same, and may be
given either by delivering the same to such other party personally, or by
mailing the same, by United States certified mail, postage prepaid, to such
party, addressed to his, her or its last known address as shown on the records
of the Employer. The date of such mailing shall be deemed the date of such
mailed notice, consent or demand.
 
14.   This Agreement shall bind Employer, Employee, his spouse, the Trust and
the Employee's heirs, executors, administrators and transferees, and any Policy
beneficiary of the Policies.
 
15.   This Split Dollar Agreement, and the rights of the parties hereunder,
shall be governed by and construed pursuant to the laws of the State of
Kentucky.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement.
 
 
/s/ Bernard M. Trager
/s/ Lee Kinsolving
Bernard M. Trager
REPUBLIC SAVINGS BANK, F.S.B
     
/s/ Jean S. Trager
BY: /s/Lee Kinsolving
Jean S. Trager
(Official Title)
       
BY: ______________________
 
(Official Title)

 




 
 
CITIZENS FIDELITY BANK & TRUST
COMPANY, as Trustee of the Bernard
Trager Irrevocable Trust
 


By: /s/Marjorie L. Bassler


 
 

--------------------------------------------------------------------------------

 
 
AMENDED SPLIT DOLLAR INSURANCE AGREEMENT
 
This agreement hereby amends the terms of that certain Split Dollar Insurance
Agreement entered into on the 14th day of December 1989 ("Split Dollar
Agreement") by and between Republic Savings Bank, F.S.B, its successors and
assigns ("Employer"), PNC Bank, Kentucky as successor in interest to Citizens
Fidelity Bank and Trust Company as Trustee of the Bernard Trager Irrevocable
Trust ("Trust").
 
The parties to the Split Dollar Agreement hereby agree that the Trust shall be
prohibited from borrowing money against the cash surrender value of the Policies
funded by Employer pursuant to the Split Dollar Agreement.
 
All other terms and conditions of the Split Dollar Agreement shall be in full
force and effect.
 
IN WITNESS WHEREOF, the parties have executed this amendment this 8th day of
August, 1994.
 
 

    REPUBLIC SAVINGS BANK, F.S.B.                 /s/ Bernard M. Trager By: 
/s/ Lee Kinsolving
Bernard M. Trager  
Lee Kinsolving, President   
        /s/ Jean S. Trager  
BY: /s/Lee Kinsolving
Jean S. Trager  
(Official Title)
        PNC BANK, KENTUCKY, as  Trustee of the Bernard  Trager Irrevocable Trust
    By: 
 
  Marjorie L. Bassler, VP & TO 